DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 04 May 2022, is reviewed and entered. Claims 1 and 14 are amended and claims 9-13 are withdrawn, leaving claims 1-20 pending with claims 1-8 and 14-20 presented for examination. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 04 May 2022 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 7-9 are drawn to newly added subject matter in independent claims 1 and 14 and are addressed in the rejections below.
Applicant’s arguments on pages 9-10 regarding the dependent claims are also drawn to the newly added subject matter and are not commensurate with the rejection.

Claim Objections
Claim 18 is objected to because of the following informalities:  “the a body surface” in the last two lines.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

Claims 1-5, 7, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 5890224 A) in view of Foley et al. (US 20040087754 A1) and Takemura et al. (US 6878753 B1).

As to claim 1, Clark discloses an impact plate system (protective guard, title) comprising:
a textile layer comprising at least a surface (elongate tubular member 12 is made of stretchable fabric material, col 4 line 55-60), the textile layer comprising an elastically resilient material (“stretchable,” col 4 line 55-60); and
a moldable plate coupled to the first surface of the textile layer (rigid shell 16, col 5 line 10-15 discloses it is molded and col 4 line 1-5 discloses it is capable of being remolded).
Clark does not disclose the moldable plate comprising a polymeric material having a tensile strength within a range of 40 MPa to 50 MPa, the polymeric material comprising a polyurethane based polymer, at least one isocyanate, and at least one polyol wherein the at least one polyol is within the range of 47 percent to 50 percent of the total weight of the polymeric material.
Clark does disclose a moldable polymeric material (col 5 line 20-25 discloses polymeric material, col 5 line 10-15 discloses it is molded and col 4 line 1-5 discloses it is capable of being remolded).
Foley also teaches a moldable polymeric material (“moldable polyurethane,” para. 0032, and particularly the thermoplastic polyurethane compositions disclosed in para. 0070 and Table B) having a tensile strength within a range of 40 MPa to 50 MPa (Example 5 in Table B has a tensile strength of 6235 psi, which converts to 42.9 MPa and Example 6 in Table B has a tensile strength of 6472 psi which converts to 44.6 MPa, so both Example 5 and Example 6 fall within the claimed range), the polymeric material comprising a polyurethane based polymer, at least one isocyanate, and at least one polyol (Table B; para. 0005 teaches, “The components used to form polyurethane compounds comprise three basic building blocks: polyols, polyisocyanates and chain extenders.”).
Takemura also teaches a moldable polymeric material, the polymeric material comprising a polyurethane based polymer (Takemura’s abstract teaches a process that produces “a polyurethane foam which satisfies both productivity and moldability even when having a low density”), at least one isocyanate (“a catalyst with a polyisocyanate compound,” Takemura abstract and throughout the disclosure), and at least one polyol (“a polyol solution comprising 100 parts by weight of a polyester-polyol,” Takemura abstract and throughout the disclosure) wherein the at least one polyol is within the range of 47 percent to 50 percent of the total weight of the polymeric material (Takemura col 2 line 60 – col 3 line 5 teaches, “The content of the polyester-polyol X in the above-mentioned polyester-polyol is preferably not less than 5% by weight from the viewpoint of producing a polyurethane foam which is excellent in mechanical strength. Furthermore, it is desired that the content is 5 to 95% by weight, preferably 20 to 90% by weight, more preferably 40 to 90% by weight, in considerations of favorably maintaining liquidity and viscosity of the above-mentioned polyester-polyol,” and the claimed range of 47-50% falls within the Takemura range of 40-90%).
Takemura further teaches that it is known in the art to provide polymer material with a polyol for improving the mechanical strength of the polymer material (Takemura col 1 line 15-25). One of ordinary skill would recognize that discovering an optimum value of a result effective variable involves only routine skill in the art, and would expect to choose the amount of polyol that achieves the desired mechanical strength of the end product. See MPEP 2144.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the moldable polyurethane of Foley for the moldable polymeric material of Clark, and to provide the at least one polyol to be within the range of 47 to 50 percent of the total weight of the polymeric material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the moldable polyurethane of Foley for the moldable polymeric material of Clark, and to provide the at least one polyol to be within the range of 47 to 50 percent of the total weight of the polymeric material, for the purpose of providing superior performance properties of higher hardness (Foley para. 0070), higher resistance to tear (Foley para. 0070), better rebound properties (Foley para. 0070), lower compression set (Foley para. 0070), and greater mechanical strength (Takemura col 1 line 15-25), which would be desirable properties for protecting a wearer from blows as intended by Clark.

As to claim 2, Clark as modified discloses the impact plate system of claim 1, wherein the polyurethane based polymer has elastomeric qualities (Foley abstract).

As to claim 3, Clark as modified does not disclose the impact plate system of claim 1, wherein the moldable plate is moldable to a first position with an application of a first external force at a first temperature between 0 degrees Celsius and 40 degrees Celsius.  
The recitation “moldable to a first position with an application of a first external force at a first temperature between 0 degrees Celsius and 40 degrees Celsius” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the modified moldable plate of Clark is identical in material to the claimed moldable plate, and so would be expected to function in the same manner, to include being moldable with an application of an external force at a temperature between 0 degrees Celsius and 40 degrees Celsius.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the material of the moldable plate of Clark as modified to be moldable with an application of an external force at a temperature between 0 degrees Celsius and 40 degrees Celsius, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 4, Clark as modified discloses the impact plate system of claim 3, wherein the moldable plate is remoldable to a second position with the application of a second external force at a second temperature between 0 degrees Celsius and 40 degrees Celsius (this is the obvious result of the modification presented in the rejection of claim 3 above, because if the material is moldable at a temperature between 0-40 degrees, than it can be molded into more than one position).  

As to claim 5, Clark as modified discloses the impact plate system of claim 1, further comprising a foam layer that is substrate to the surface of the textile layer (Clark layer 20 of resilient foamed polymeric material, col 6 line 15-20) and adapted to be positioned between the moldable plate and a body surface of a user (capable of and intended to be positioned as shown in fig 3).  

As to claim 7, Clark as modified discloses the impact plate system of claim 1, wherein the moldable plate is coupled to the surface of the textile layer (via the second end portion; Clark col 5 line 25-35 discloses the second end portion of 12 covering 16 to hold 16 in place).  

As to claim 14, Clark discloses an impact plate system (protective guard, title) comprising:
a textile layer comprising at least a first surface (elongate tubular member 12 is made of stretchable fabric material, col 4 line 55-60), the textile layer comprising an elastically resilient material (“stretchable,” col 4 line 55-60) that is formed into an apparel item (figs 1 and 2); and
a moldable plate that is coupled to the first surface of the textile layer (rigid shell 16, col 5 line 10-15 discloses it is molded and col 4 line 1-5 discloses it is capable of being remolded).
Clark does not disclose the moldable plate comprises a polymeric material having a tensile strength within a range of 40 MPa to 50 MPa, the polymeric material comprising a polyurethane based polymer, at least one isocyanate, and at least one polyol wherein the at least one polyol is within the range of 47 percent to 50 percent of the total weight of the polymeric material, and the moldable plate is moldable to a first configuration.
Clark does disclose a moldable polymeric material (col 5 line 20-25 discloses polymeric material, col 5 line 10-15 discloses it is molded and col 4 line 1-5 discloses it is capable of being remolded).
Foley also teaches a moldable polymeric material (“moldable polyurethane,” para. 0032, and particularly the thermoplastic polyurethane compositions disclosed in para. 0070 and Table B) having a tensile strength within a range of 40 MPa to 50 MPa (Example 5 in Table B has a tensile strength of 6235 psi, which converts to 42.9 MPa and Example 6 in Table B has a tensile strength of 6472 psi which converts to 44.6 MPa, so both Example 5 and Example 6 fall within the claimed range), the polymeric material comprising a polyurethane based polymer, at least one isocyanate, and at least one polyol (Table B; para. 0005 teaches, “The components used to form polyurethane compounds comprise three basic building blocks: polyols, polyisocyanates and chain extenders.”).
Takemura also teaches a moldable polymeric material, the polymeric material comprising a polyurethane based polymer (Takemura’s abstract teaches a process that produces “a polyurethane foam which satisfies both productivity and moldability even when having a low density”), at least one isocyanate (“a catalyst with a polyisocyanate compound,” Takemura abstract and throughout the disclosure), and at least one polyol (“a polyol solution comprising 100 parts by weight of a polyester-polyol,” Takemura abstract and throughout the disclosure) wherein the at least one polyol is within the range of 47 percent to 50 percent of the total weight of the polymeric material (Takemura col 2 line 60 – col 3 line 5 teaches, “The content of the polyester-polyol X in the above-mentioned polyester-polyol is preferably not less than 5% by weight from the viewpoint of producing a polyurethane foam which is excellent in mechanical strength. Furthermore, it is desired that the content is 5 to 95% by weight, preferably 20 to 90% by weight, more preferably 40 to 90% by weight, in considerations of favorably maintaining liquidity and viscosity of the above-mentioned polyester-polyol,” and the claimed range of 47-50% falls within the Takemura range of 40-90%).
Takemura further teaches that it is known in the art to provide polymer material with a polyol for improving the mechanical strength of the polymer material (Takemura col 1 line 15-25). One of ordinary skill would recognize that discovering an optimum value of a result effective variable involves only routine skill in the art, and would expect to choose the amount of polyol that achieves the desired mechanical strength of the end product. See MPEP 2144.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the moldable polyurethane of Foley for the moldable polymeric material of Clark, and to provide the at least one polyol to be within the range of 47 to 50 percent of the total weight of the polymeric material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the moldable polyurethane of Foley for the moldable polymeric material of Clark, and to provide the at least one polyol to be within the range of 47 to 50 percent of the total weight of the polymeric material, for the purpose of providing superior performance properties of higher hardness (Foley para. 0070), higher resistance to tear (Foley para. 0070), better rebound properties (Foley para. 0070), lower compression set (Foley para. 0070), and greater mechanical strength (Takemura col 1 line 15-25), which would be desirable properties for protecting a wearer from blows as intended by Clark.

As to claim 15, Clark as modified does not disclose the impact plate system of claim 14, wherein the moldable plate is moldable to the first position at a first temperature between 0 degrees Celsius and 40 degrees Celsius.  
The recitation “moldable to the first position at a first temperature between 0 degrees Celsius and 40 degrees Celsius” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the modified moldable plate of Clark is identical in material to the claimed moldable plate, and so would be expected to function in the same manner, to include being moldable with at a temperature between 0 degrees Celsius and 40 degrees Celsius.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the material of the moldable plate of Clark as modified to be moldable at a temperature between 0 degrees Celsius and 40 degrees Celsius, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 16, Clark as modified discloses the impact plate system of claim 15, wherein the elastically resilient material of the textile layer maintains the first configuration of the moldable plate when the apparel item is worn by a wearer (capable of maintaining, due to providing uniform pressure as disclosed in col 5 line 35-50).  

As to claim 17, Clark as modified discloses the impact plate system of claim 16, wherein the moldable plate is moldable to a second configuration at a second temperature between 0 degrees Celsius and 40 degrees Celsius (this is the obvious result of the modification presented in the rejection of claim 15 above, because if the material is moldable at a temperature between 0-40 degrees, than it can be molded into more than one configuration), and further wherein the elastically resilient material of the textile layer maintains the second configuration of the moldable plate when the apparel item is worn by the wearer (capable of maintaining, due to providing uniform pressure as disclosed in col 5 line 35-50),.

Claims 6, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Clark (US 5890224 A) in view of Foley et al. (US 20040087754 A1) and Takemura et al. (US 6878753 B1) as applied to claim 5 or 14 above, and further in view of Toms et al. (US 6093468 A).

As to claim 6, Clark as modified does not disclose the impact plate system of claim 5, wherein the foam layer comprises a polyethylene foam.  
Toms teaches a similar impact plate system (protective pad with energy absorbing inserts, title) including a polyethylene foam (col 6 line 40).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the foam of Clark with the polyethylene foam of Toms, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the foam of Clark with the polyethylene foam of Toms, for providing comfort and flexibility to conform to the human body (Toms col 6 line 55-65).

As to claim 18, Clark as modified discloses the impact plate system of claim 14, further comprising a polyethylene foam layer (Clark layer 20 of resilient foamed polymeric material, col 6 line 15-20, see modification below regarding “polyethylene”) that is substrate to the surface of the textile layer (Clark fig 3), the polyethylene foam layer adapted to be positioned between the moldable plate and the a body surface of a wearer (capable of and intended to be positioned as shown in fig 3).  
Toms teaches a similar impact plate system (protective pad with energy absorbing inserts, title) including a polyethylene foam (col 6 line 40).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the foam of Clark with the polyethylene foam of Toms, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the foam of Clark with the polyethylene foam of Toms, for providing comfort and flexibility to conform to the human body (Toms col 6 line 55-65).

As to claim 19, Clark as modified does not disclose the impact plate system of claim 18, wherein the polyethylene foam layer comprises a thickness between 5 mm to 9 mm.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a thickness between 5 mm to 9 mm, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 II A.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a thickness between 5 mm to 9 mm for providing the desired level of cushioning.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 5890224 A) in view of Foley et al. (US 20040087754 A1) and Takemura et al. (US 6878753 B1) as applied to claim 7 or 14  above, and further in view of Brydson’s Plastics Materials (8th Edition).

As to claims 8 and 20, Clark as modified does not disclose the polymeric material further comprises an impact strength between 1100 J/m to 1400 J/m.
Clark as modified discloses a polymeric material identical to the claimed polymeric material.  One of ordinary skill would expect the polymeric materials to have similar properties, to include impact strength.
Furthermore, Brydson’s Plastics Materials (8th Edition), Table 24.9 teaches the typical properties of polyether and polyester-based thermoplastic polyurethane, TPU elastomer, includes an impact strength of 0.849-5340 J/m which encompasses the claimed range of 1100 – 1400 J/m. Therefore, the claimed impact strength is a known property of the claimed material.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the polymeric material of Clark as modified with an impact strength between 1100 J/m to 1400 J/m since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the polymeric material of Clark as modified with an impact strength between 1100 J/m to 1400 J/m, for protecting the wearer’s body from impact as intended by Clark.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732